IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,498-01


                       EX PARTE SEAN DOUGLAS ALSIP, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR13-00185A IN THE 294TH DISTRICT COURT
                          FROM VAN ZANDT COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of five counts of injury to a child and sentenced to eighteen years’

imprisonment on each count. He waived his right to appeal. Applicant filed this application for a

writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant alleges that he is actually innocent, that false evidence was used to convict him,

and that his trial counsel was ineffective. The trial court has signed agreed findings of fact

recommending that this Court grant relief. We do not agree with the trial court.

       Applicant has not met his burden to show that he is entitled to habeas relief. He does not

show that the information presented in support of his actual innocence claim is newly discovered.
                                                                                                  2

Ex parte Elizondo, 947 S.W.2d 202, 208 (Tex. Crim. App. 1996). He does not show that counsel’s

performance was deficient or that he was harmed, nor does he show that the waiver of his appeal was

involuntary. Strickland v. Washington, 466 U.S. 668 (1984). He does not show that any testimony

or evidence used against him was false. Ex parte Chabot, 300 S.W.3d 768, 772 (Tex. Crim. App.

2009).

         Based on this Court’s independent review of the entire record, we deny relief. We order the

trial court to revoke Applicant’s 11.65 bond and order him returned to custody. Copies of this order

shall be sent to the Texas Department of Criminal Justice–Correctional Institutions Division and the

Board of Pardons and Paroles.



Filed: March 2, 2022
Do not publish